        Case 1:20-cv-05080-KPF Document 14 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR TAVERAS, on behalf of himself
and all others similarly situated

                          Plaintiffs,
                                                     20 Civ. 5080 (KPF)
                   -v.-
                                                           ORDER
AUDRY MINI-MARKET, INC., SANTANA
LANTIGUA,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 4, 2020, the Court received a letter and supporting papers

from Borelli & Associates P.L.L.C., Plaintiff’s former counsel in this matter,

moving to withdraw as Plaintiff’s attorneys of record and requesting that the

Court schedule a conference to discuss counsel’s charging lien. (Dkt. #11-12).

Counsel informed the Court that Plaintiff appeared to have settled his claims

against the Defendants without their knowledge or involvement. On December

7, 2020, the Court granted counsel’s motion to withdraw, and ordered Plaintiff

and the Defendants to file any responses to counsel’s submissions on or before

December 15, 2020. (Dkt. #13). Having received no responses from either

Plaintiff or the Defendants, the Court hereby ORDERS the parties and

Plaintiff’s former counsel to appear for a conference in this matter on Monday,

December 21, 2020, at 3:00 p.m.

      The conference will take place by telephone conference. The dial-in

information is as follows: At 3:00 p.m. the parties shall call (888) 363-4749 and
         Case 1:20-cv-05080-KPF Document 14 Filed 12/17/20 Page 2 of 2




enter access code 5123533. Please note, the conference will not be available

prior to 3:00 p.m.

      The Court directs Borrelli & Associates to transmit a copy of this Order

to Plaintiff and the Defendants through any means they have previously used

to communicate with the parties.

      SO ORDERED.

Dated:       December 17, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
